DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/10/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: in paragraph [0001], line 3, the word "on" should be changed to --to--. On the first line of paragraph [0002], the word --devices-- should be inserted after "supply". On the first line of paragraph [0004], the word --an-- should be inserted before "electric" (and note that the same change is also needed on the first line of paragraph [0005]). On line 9 of paragraph [0005], "is included in" should be changed to --as--, and the word --which-- should be inserted before "supplies". In paragraph [0019], line 6, the word "from" should be changed to --of--. On the second line of paragraph [0030], the word --is-- should 11 be inserted after "chart", and the word --where-- should be inserted before the word "examples".
Appropriate correction is required.

Claim Objections
5.	Claims 1, 3, 4 and 7 are objected to because of the following informalities: 
On the first line of claim 1, the word --an-- should be inserted before "electric" (and note that the same change is needed on the first line of each of the pending claims 2-8, and also on line 4 of claim 3). Also in claim 1, line 16, the word "that" should be deleted, and "in switching of" should be changed to --through--. On line 17 of claim 1, the word "is" should be changed to --to be--.
On the last line of claim 3, "in the switching" should be deleted. Note also that the same change is needed on the last line of claim 4 and the last line of claim 7.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 10-11, "a first alternating-current power" lacks clear antecedent basis, the reason being that "a first alternating-current power" has already been recited on lines 5-6 of claim 1 and therefore it cannot be determined if this second recitation of a first alternating- current power on lines 10-11 is referring to the same alternating-current power set forth on lines 5-6 or if it is referring to a different alternating-current power.
Claim 2 is rejected as being indefinite due to its dependence on indefinite claim 1.
In claim 3, line 5, "a second load current" lacks antecedent basis, the reason being that claim 1 does not recite any first load current. Note the same problem regarding "a third load current" on line 7 of claim 3, i.e., there is no antecedent basis for this recitation because no first load current is recited anywhere in claim 1. 
Claims 4-6 are rejected as being indefinite due to their dependencies on indefinite claims 1 and 3.
In claim 7, line 3, "a second contactor" lacks antecedent basis, the reason being that claims 1 and 5 do not recite any first contactor, i.e., it appears that claim 7 should actually go back to claim 4, not claim 5.
In claim 8, line 5, "a third contactor" lacks antecedent basis, the reason being that claim 1 does not recite any first or second contactors, i.e., it appears that claim 8 should go back to claim 7, not claim 1.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sase et al, U.S. Patent Application Publication No. 2005/0099827.
As to claim 1, Sase et al discloses, in figure 1,
a power supply for an electric vehicle (note that the recitation "for an electric vehicle" is just a statement of intended use) comprising:
a resonant inverter (the combination of driver DRV together with transistors Q1 and Q2, capacitor Cr and coil Lr) including a first resonant capacitor (Cr) included in a resonant circuit (the combination of Cr and Lr) and a switching element (Q1 or Q2) that cuts off a current flowing in the resonant circuit, the resonant inverter being configured to be supplied with a direct-current power from a power supply (VIN), and the resonant inverter being configured to generate a first alternating-current power (the AC power provided to transformer T1) from the direct-current power through resonance of the resonant circuit and periodic switching of the switching element;
a transformer (T1) including at least a first winding (1) and a second winding (21 or 22) electrically insulated from each other and magnetically coupled to each other, the transformer being included in part of the resonant circuit, the transformer being configured to supply a first alternating-current power  (the AC power applied to winding 1) generated by the resonant inverter to the first winding, and the transformer being configured to supply, from the second winding to a load (note the load referred to in paragraph [0038] of Sase et al), a second alternating-current power (the AC power output from transformer T1 and then rectified before being applied to the load) after converting the first alternating-current power; and 
a control unit (the combination of current transformer CT, PLL and DLY) configured to confine a difference between a resonant frequency of the resonant circuit and a switching frequency of the switching element to a predetermined range (note the Sase et al abstract, lines 3-9 which describe confining the difference between the resonant frequency of the resonant circuit and the switching frequency of the transistors Q1 and Q2 to a predetermined range) and to cause a current flowing through the switching element to at least the first winding or the second winding to be equal to or less than a predetermined value (inherently the current flowing through Q1 or Q2 will decrease to zero or almost zero when Q1 or Q2 turns off) and to cause the resonant inverter to perform soft switching (see abstract, lines 2-3, of Sase et al which describe soft switching).
As to claim 2, the claimed first current detector is current detector CT, and the functional limitations set forth on the last five lines of claim 2 will be inherent during the operation of Sase et al's figure 1 power supply circuitry.


8.	Claims 1 and 2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al, U.S. Patent Application Publication No. 2016/0190946.
As to claim 1, Fu et al discloses, in figure 2,
a power supply for an electric vehicle (note that the recitation of "for an electric vehicle" is again just a statement of intended use) comprising:
a resonant inverter (the combination of circuits 102 and 104) including a first resonant capacitor (Cr) included in a resonant circuit (104) and a switching element (Q1 or Q2) that cuts off a current flowing in the resonant circuit, the resonant inverter being configured to be supplied with a direct-current power from a power supply (VIN), and the resonant inverter being configured to generate a first alternating-current power (the AC power provided to transformer 112) from the direct-current power through resonance of the resonant circuit and periodic switching of the switching element;
a transformer (112) including at least a first winding (NP) and a second winding (NS1 or NS2) electrically insulated from each other and magnetically coupled to each other, the transformer being included in part of the resonant circuit, the transformer being configured to supply a first alternating-current power  (the AC power applied to winding NP) generated by the resonant inverter to the first winding, and the transformer being configured to supply, from the second winding to a load (RL), a second alternating-current power (the AC power output from transformer 112 to load RL after conversion by circuits 114 and 116) after converting the first alternating-current power; and 
a control unit (all of the circuitry below circuits 102, 104 and 112 which are used to sense the current flowing through the transformer and, in response thereto, control the on/off switching of transistors Q1 and Q2) configured to confine a difference between a resonant frequency of the resonant circuit and a switching frequency of the switching element to a predetermined range (note the last three lines of the Fu et al abstract, and also the last six lines of paragraph [0008] which describe confining the difference between the resonant frequency of the resonant circuit and the switching frequency of transistors Q1 and Q2 to a predetermined range) and to cause a current flowing through the switching element to at least the first winding or the second winding to be equal to or less than a predetermined value (inherently the current flowing through Q1 or Q2 will decrease to zero or almost zero when Q1 or Q2 turns off) and to cause the resonant inverter to perform soft switching (note the last two lines of paragraph [0064] of Fu et al which describe performing soft switching).
As to claim 2, the claimed first current detector is current detector is the combination of control circuit 124, comparator 122, resistor R1 and diode D3, and the functional limitations set forth on the last five lines of claim 2 will be inherent during the operation of Fu et al's figure 2 power supply circuitry.

Allowable Subject Matter
9.	Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note also figure 1 of Nakayama and figure 1 of Chang, each of which is also seen to anticipate claims 1 and 2. Specifically, in Nakayama, the resonant inverter is the combination of bridge circuit 12, transistors Q1 and Q2, capacitor Cr and coil Lr, the transformer is transformer 13 and the control unit is the feedback circuitry from current detector 16 back to the drive input of bridge circuit 12. In Chang, the resonant inverter is the combination of bridge circuit 120, capacitor Cr and coils Lr and Lm, the transformer is transformer 160 and the control unit is the feedback circuitry from current detector 132 back to the drive inputs of bridge circuit 120.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 17, 2021